DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objection (minor informality)
Claims 1-23 are currently being examined.
Claims 18, 19, and 21 each use the phrase “designated area”.  However, based on the context of the claims, it is unclear as to whether the phrase “designated area” should be amended to read “restricted area”.  Confirmation as to the proper phrase is requested.

Response to Amendments and Arguments
Applicant’s Amendment (see Applicant’s Amendments, pages 2-8, filed March 31, 2021) with respect to the objection to claim 22 has been fully considered and is persuasive.  Therefore, the objection has been withdrawn.
Applicant’s Arguments (see Applicant’s Remarks, pages 9-14, filed March 31, 2021) with respect to independent claims 1 and 23 and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 recites the phrase “the crew members" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9-15, 17, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Meraz (US Patent Application Publication No. 2014/0340220) in view of  Jones et al (US Patent No. 8,508,332), and in further view of Schoner et al (US Patent Application Publication No. 2014/0035726).
With respect to independent Claim 1, Meraz discloses the limitations of independent claim 1 as follows:
A method of tracking crew members on an offshore unit, the method comprising:	   
associating, in a database of a network system, a plurality of wireless transmitters with the crew members,	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
each of the wireless transmitters configured to transmit a wireless signal associated in the database with one crew member of the crew members; (See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
associating, in the database, a plurality of wireless receivers arranged in a mapped layout of at least a portion of the offshore unit,	(See Pars. 0016-0018, 0033, 0046-0050, 0053, 0060; Figs. 1, 3; Ref. Numerals 
each wireless receiver of the plurality of wireless receivers configured to receive wireless signals transmitted by one or more wireless transmitters of the plurality of wireless transmitters and each connected in communication with at least one processing device of the network system; (See Pars. 0016-0018, 0033, 0048-0050, 0053; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
Meraz, however, does not disclose the limitations related a designated area of equipment used in an operation of the offshore unit and policies related to the operation of the equipment used on the offshore unit.  With respect to those limitations, Jones et al teaches the following:
the mapped layout at least including a designated area of equipment used in an operation of the offshore unit,  (See Col. 4, Lines 35-46; Figs. 1-3; Ref. Numerals 1(offshore unit), 2-5(designated areas), 6-9(equipment), 10(crew member)
associating, in the database, at least one policy with the equipment used in the operation of the offshore unit;	(See Col. 2, Lines 8-13 and Lines 33-35; Col. 4, Lines 42-61; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 1(offshore unit), 2-5(designated areas), 6-9(equipment), 13(processing device), "database"(not shown or numbered)
monitoring, with the network system, a state of the equipment in the designated area;  (See Col. 4, Lines 47-62; Col. 5, Lines 3-15; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6-9(equipment), 13(processing device)
initiating, at the at least one processing device, a restriction in the designated area in response to the monitored state of the equipment; (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)
determining, at the at least one processing device in response to the detection, an action based on the at least one policy associated with the equipment; (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)  and
initiating, at the at least one processing device, the determined action.  (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Meraz with the teachings of Jones et al to have designated areas with operating equipment and policies in place to protect persons from injury caused by the operating equipment.  A person with skill in the art would be motivated to incorporate the teachings of Jones et al because they are a known work in a similar field of endeavor (ie, identifying designated areas wherein equipment may be operating and policies related to the operating equipment to protect persons) which would prompt their use in a similar field of application based on improvements that are predictable and would be recognized by one of ordinary skill in the art.
Neither Meraz nor Jones et al, however, disclose the limitations related to designating a restricted area within the designated area and monitoring the restricted area for entry by 
initiating, at the at least one processing device, a restriction in the designated area in response to the monitored state of the equipment to establish the designated area as a restricted area;  (See Pars. 0045-0047, 0052, 0068; Fig. 2; Ref. Numerals 200(designated area), 210(restricted area)
detecting, at the at least one processing device in response to the restriction, any of the wireless signals in the restricted area as a breach of the restricted area;	 (See Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Meraz and Jones et al with the teachings of Schoner et al to designate a restricted area associated with a designated area and monitor the restricted area for entry by a person associated with detected wireless signals so that action can be taken to protect the person entering the restricted area.  A person with skill in the art would be motivated to incorporate the teachings of Schoner et al because they are a known work in the same field of endeavor (ie, designating a restricted area associated with a designated area and monitoring the restricted area by detecting wireless signals associated with an individual) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 2, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Meraz discloses as follows:
The method of claim 1, wherein associating the plurality of wireless transmitters with the crew members comprises associating tracking information of each crew member the crew members in the database with identifiers of a corresponding wireless transmitter of the plurality of wireless transmitters.  (See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)

With respect to Claim 3, which ultimately depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.  With respect to Claim 3, Meraz discloses:
The method of claim 2, wherein the tracking information comprises one or more of personal identification, assignment, date boarded the unit, date to disembark the unit, authorization, designated work zone, communication information, radio channel, cellphone number, email address, pager number, emergency contact, and supervisor contact.  (See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)

With respect to Claim 4, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Jones et al discloses:
The method of claim 1, comprising creating, in the database, a dimensional map of the at least one designated area of the offshore unit.  (See Col. 4, Lines 35-46; 

With respect to Claim 6, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Meraz discloses:
The method of claim 1, wherein detecting any of the wireless signals comprises receiving indication of one or more of the wireless signals from one or more portable wireless transmitters of the plurality of wireless transmitters at one or more of a plurality of stationary wireless receivers of the plurality of wireless receivers.  	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(portable wireless transmitter), 20(stationary receiver), 34(database)

With respect to Claim 7, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 7, Schoner et al discloses as follows:
The method of claim 1, wherein detecting any of the wireless signals comprises:
detecting strengths of the wireless signal of one wireless transmitter of the plurality of wireless transmitters at at least two wireless receivers of the plurality of wireless receivers; (See Pars. 0026, 0091, 0092; Fig. 8; Ref. Numerals 800(sensor unit), 710(crew member), 711(wireless transmitter)
estimating a location of the one wireless transmitter based on the detected strengths.  (See Pars. 0026, 0091, 0092; Fig. 8; Ref. Numerals 800(sensor unit), 710(crew member), 711(wireless transmitter)

With respect to Claim 9, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 9, Jones et al discloses:
The method of claim 1, wherein monitoring the state of the equipment in the designated area comprises receiving, with the network system, information of the state of the equipment from a control system of the offshore unit.  	(See Col. 4, Lines 47-62; Col. 5, Lines 3-15; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6-9(equipment), 13(processing device)

With respect to Claim 10, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 10, Jones et al and Schoner et al disclose as follows:
The method of claim 1, wherein initiating the restriction in the designated area in response to the monitored state (See Schoner et al: Pars. 0045-0047, 0052, 0068; Fig. 2; Ref. Numerals 200(designated area), 210(restricted area) of the equipment comprises:
determining that the equipment is operating; (See Jones et al: Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter)  and
determining that the at least one policy restricts the crew member associated with the wireless transmitter detected in the designated area when the equipment is operating.  	(See Schoner et al: Pars. 0045-
 
With respect to Claim 11, which ultimately depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 and Claim 10 which are incorporated herein by reference.  With respect to Claim 11, Jones et al discloses:
The method of claim 10, wherein determining the action based on the at least one policy associated with the equipment comprises determining from the at least one policy to shut down the equipment; (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter)  and
wherein initiating the determined action comprises shutting down the equipment.  	(See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter)

With respect to Claim 12, which ultimately depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 and Claim 10 which are incorporated herein by reference.  With respect to Claim 12, Jones et al discloses:
The method of claim 10, wherein determining the action based on the at least one policy associated with the equipment comprises determining from the at least one policy to continue operation of the equipment; (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter)  and
wherein initiating the determined action comprises continuing the operation.  (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter)

With respect to Claim 13, which ultimately depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 and Claim 12 which are incorporated herein by reference.  With respect to Claim 13, Jones et al and Schoner et al disclose as follows:
The method of claim 12, wherein initiating the determined action further comprises  (See Jones et al: Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter) communicating, with the network system, the restriction to the crew member associated with a wireless transmitter detected in the restricted area. (See Schoner et al: Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)

With respect to Claim 14, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 14, Jones et al and Schoner et al disclose as follows:
The method of claim 1, wherein initiating the restriction in the designated area (See Schoner et al: Pars. 0045-0047, 0052, 0068; Fig. 2; Ref. Numerals 200(designated area), 210(restricted area) in response to the monitored state of the equipment comprises:
determining that the equipment is moving in the restricted area; (See Jones et al: Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; and Col. 10, Line 67-Col. 11, Line 3; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter)  and
determining that the at least one policy restricts a crew member associated with the wireless transmitter detected in the restricted area when the equipment is moving.    (See Schoner et al: Pars. 0045-0047, 0052, 0068; Fig. 2; Ref. Numerals 200(designated area), 210(restricted area)

With respect to Claim 15, which ultimately depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 and Claim 14 which are incorporated herein by reference.  With respect to Claim 15, Jones et al discloses:
The method of claim 14, wherein determining the action based on the at least one policy associated with the equipment comprises determining from the at least one policy to stop movement of the equipment; (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter)  and
wherein initiating the determined action comprises stopping movement of the equipment.  	(See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter)

With respect to Claim 17, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference. With respect to Claim 17, Jones et al and Schoner et al disclose as follows:
The method of claim 1, wherein initiating the restriction in the designated area in response to the monitored state of the equipment (See Jones et al: Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter) comprises determining that the at least one policy at a current time restricts a crew member associated with a wireless transmitter detected in the restricted area; (See Schoner et al: Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)
wherein determining the action based on the at least one policy associated with the equipment (See Jones et al: Col. 7, Line 65-Col. 8, Line 6; Fig. 5; Ref. Numeral 13(processing device), Steps S16-S18) comprises determining a communication of the restriction; (See Schoner et al: Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)  and
wherein initiating the determined action comprises communicating, with the network system, the restriction to the crew member associated with the wireless transmitter detected in the restricted area.   (See Schoner et al: Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)

Claim 22, Meraz discloses the limitations of independent claim 22 as follows:
A programmable storage device having program instructions stored thereon to cause a programmable control device (See Pars. 0017, 0018, 0027, 0033, 0046; Fig. 1; Ref. Numeral 18(programmable storage device) when in operation to:	   
associate a plurality of wireless transmitters with the crew members, (See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
each of the wireless transmitters configured to transmit a wireless signal associated in the database with one crew member of the crew members; (See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
associate a plurality of wireless receivers arranged in a mapped layout of at least a portion of an offshore unit,	(See Pars. 0016-0018, 0033, 0046-0050, 0053, 0060; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database), "offshore location"(offshore unit)
each wireless receiver of the plurality of wireless receivers configured to receive wireless signals transmitted by one or more wireless transmitters of the plurality of wireless transmitters and each connected in communication with at least one processing device of a network system; (See Pars. 0016-0018, 0033, 0048-0050, 0053; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
Meraz, however, does not disclose the limitations related a designated area of equipment used in an operation of the offshore unit and policies related to the operation of the equipment used on the offshore unit.  With respect to those limitations, Jones et al teaches the following:
the mapped layout at least including a designated area of equipment used in an operation of the offshore unit,  (See Col. 4, Lines 35-46; Figs. 1-3; Ref. Numerals 1(offshore unit), 2-5(designated areas), 6-9(equipment), 10(crew member)
associate at least one policy with the equipment used in the operation of the offshore unit;  (See Col. 2, Lines 8-13 and Lines 33-35; Col. 4, Lines 42-61; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 1(offshore unit), 2-5(designated areas), 6-9(equipment), 13(processing device), "database"(not shown or numbered)
monitor a state of the equipment in the designated area;	(See Col. 4, Lines 47-62; Col. 5, Lines 3-15; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6-9(equipment), 13(processing device)
initiate a restriction in the designated area in response to the monitored state of the equipment to establish the designated area as a restricted area;	(See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)
determine, in response to the detection, an action based on the at least one policy associated with the equipment; (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)  and
initiate the determined action.  (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)

Neither Meraz nor Jones et al, however, disclose the limitations related to designating a restricted area within the designated area and monitoring the restricted area for entry by detecting wireless signals associated with individual persons.   With respect to those limitations, Schoner et al teaches the following:
initiate a restriction in the designated area in response to the monitored state of the equipment to establish the designated area as a restricted area;  (See Pars. 0045-0047, 0052, 0068; Fig. 2; Ref. Numerals 200(designated area), 210(restricted area)
detect, in response to the restriction, any of the wireless signals in the restricted area as a breach of the restricted area; (See Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Meraz and Jones et al with the teachings of Schoner et al to designate a restricted area associated with a designated area and monitor the restricted area for entry by a person associated with detected wireless signals so that action can be taken to protect the person entering the 

With respect to independent Claim 23, Meraz discloses the limitations of independent claim 23 as follows:
A system for tracking crew members on an offshore unit, the system comprising:	   
a plurality of portable wireless transmitters each configured to transmit a wireless signal; (See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
a plurality of stationary wireless receivers arranged in a mapped layout of at least a portion of the offshore unit, (See Pars. 0016-0018, 0033, 0046-0050, 0053, 0060; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database), "offshore location"(offshore unit)
each stationary wireless receiver of the plurality of stationary wireless receivers configured to receive wireless signals of the plurality of portable wireless transmitters;	(See Pars. 0016-0018, 0033, 0048-0050, 0053; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
a database associating one or more stationary wireless receivers of the plurality of stationary wireless receivers with the designated area and associating the crew members with the plurality of portable wireless 
a communication interface in communication with the plurality of stationary wireless receivers; and	(See Pars. 0016-0018, 0033, 0048-0050, 0053; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver), 34(database)
at least one programmable control device in communication with database and the communication interface, the at least one programmable control device configured to:	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 20(stationary receiver)
Meraz, however, does not disclose the limitations related a designated area of equipment used in an operation of the offshore unit and policies related to the operation of the equipment used on the offshore unit.  With respect to those limitations, Jones et al teaches the following:
the mapped layout at least including a designated area of equipment used in an operation of the offshore unit,  (See Col. 4, Lines 35-46; Figs. 1-3; Ref. Numerals 1(offshore unit), 2-5(designated areas), 6-9(equipment), 10(crew member)
the database associating at least one policy with the equipment used in the operation of the offshore unit;	(See Col. 2, Lines 8-13 and Lines 33-35; Col. 4, Lines 42-61; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 1(offshore unit), 2-5(designated areas), 6-9(equipment), 13(processing device), "database"(not shown or numbered)
monitor a state of the equipment in the designated area;	(See Col. 4, Lines 47-62; Col. 5, Lines 3-15; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6-9(equipment), 13(processing device)
initiate a restriction in the designated area in response to the monitored state of the equipment to establish the designated area as a restricted area;	(See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)
determine, in response to the detection, an action based on the at least one policy associated with the equipment; (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)  and
initiate the determined action.  (See Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 13(processing device), 14(wireless receiver), 15(wireless transmitter)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Meraz with the teachings of Jones et al to have designated areas with operating equipment and policies in place to protect persons from injury caused by the operating equipment.  A person with skill in the art would be motivated to incorporate the teachings of Jones et al because they are a known work in a similar field of endeavor (ie, identifying designated areas wherein equipment may be operating and policies related to the operating equipment to protect persons) which would prompt their use in a similar field of application based on improvements that are predictable and would be recognized by one of ordinary skill in the art.

initiate a restriction in the designated area in response to the monitored state of the equipment to establish the designated area as a restricted area;  (See Pars. 0045-0047, 0052, 0068; Fig. 2; Ref. Numerals 200(designated area), 210(restricted area)
detect, in response to the restriction, any of the wireless signals in the restricted area as a breach of the restricted area; (See Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Meraz and Jones et al with the teachings of Schoner et al to designate a restricted area associated with a designated area and monitor the restricted area for entry by a person associated with detected wireless signals so that action can be taken to protect the person entering the restricted area.  A person with skill in the art would be motivated to incorporate the teachings of Schoner et al because they are a known work in the same field of endeavor (ie, designating a restricted area associated with a designated area and monitoring the restricted area by detecting wireless signals associated with an individual) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al, as applied to the claims set forth hereinabove, in view of Marson (US Patent Application Publication No. 2018/0184255). 
With respect to Claim 5, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference. With respect to Claim 5, Marson discloses the following:
The method of claim 1, wherein the plurality of wireless receivers comprise nodes configured for a wireless protocol and hardwired to one or more power sources on the offshore unit; (See Pars. 0018, 0047-0049, 0052; Figs.1-3; Ref. Numerals 101(beacon), 103(nodes,wireless receivers), 102(offshore unit)  and
wherein the plurality of wireless transmitters comprise beacons configured for the wireless protocol and powered by local power storage.    (See Pars. 0018, 0047-0049, 0052; Figs.1-3; Ref. Numerals 101(beacons,wireless transmitters), 103(nodes,wireless receivers), 102(offshore unit)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the combined teachings of Meraz, Jones et al, and Schoner et al with the teachings of Marson to have the wireless receivers comprise nodes configured for a wireless protocol and wired to one or more power sources on the offshore unit in order to be less susceptible to individual failure and to employ beacons as wireless transmitters, the choice to use beacons being a matter of design choice routinely made by one with skill in the art based on criteria related to the specific operating environment of the wireless transmitters.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meraz, Jones et al, and Schoner et al, as applied to the claims set forth hereinabove, in view of Ownby et al (US Patent Application Publication No. 2016/0335464). 
With respect to Claim 8, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference. With respect to Claim 8, Jones et al and Ownby et al disclose as follows:
The method of claim 1, wherein the equipment (See Jones et al: Col. 4, Lines 35-46;and Col. 10, Line 67-Col. 11, Line 3; Figs. 1-3; Ref. Numerals 1(offshore unit), 2-5(designated areas), 6-9(equipment) is selected from the group consisting of a crane, a boom crane, a pipe handler, drilling equipment, BOP handling equipment, swarf skip equipment, fluid handling equipment, a shaker, a pump, an electrical panel, a generator, and a manipulator.  (See Ownby et al: Pars. 0024-0026, 0038; Fig. 1; Ref. Numerals 1r(drilling rig), 5(drilling equipment), 17(electrical panel), 28(pump), 29(fluid handling equipment)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Meraz, Jones et al, and Schoner et al with the teachings of Ownby et al because Ownby et al discloses equipment typically used in an offshore unit drilling operation.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meraz, Jones et al, and Schoner et al, as applied to the claims set forth hereinabove, in view of Beausoleil et al (US Patent Application Publication No. 2010/0286829). 
With respect to Claim 16, which depends from independent claim 1, 
he method of claim 1, wherein initiating the restriction in the designated area in response to the monitored state of the equipment (See Jones et al: Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter) comprises determining that the at least one policy at a current time restricts a crew member associated with a wireless transmitter detected in the restricted area(See Schoner et al: Pars. 0045-0047, 0052, 0068; Fig. 2; Ref. Numerals 200(designated area), 210(restricted area)
wherein determining the action based on the at least one policy associated with the equipment comprises determining an alarm condition; (See Beausoleil et al: Par. 0028; Fig. 1; Ref. Numeral 10(equipment), 30(state determining), 40(alarm indicator)  and
wherein initiating the determined action comprises initiating the alarm condition.  	 (See Beausoleil et al: Par. 0028; Fig. 1; Ref. Numeral 10(equipment), 30(state determining), 40(alarm indicator)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the combined teachings of Meraz, Jones et al, and Schoner et al with the teachings of Beausoleil et al to have policies related to actions to be taken upon detecting various equipment conditions and to initiate an alarm related to the equipment condition as a matter of safety with respect to any persons in the area and to preclude damage to the equipment.

With respect to Claim 17, which depends from independent claim 1, 
The method of claim 1, wherein initiating the restriction in the designated area in response to the monitored state of the equipment (See Jones et al: Col. 5, Lines 6-15; Col. 5, Lines 40-67; Col. 6, Lines 1-10; Figs. 2, 3; Ref. Numerals 2-5(designated areas), 6(equipment), 10(crew member), 13(processing device), 14(wireless receiver), 15(wireless transmitter) comprises determining that the at least one policy at a current time restricts a crew member associated with a wireless transmitter detected in the restricted area; (See Schoner et al: Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)
wherein determining the action based on the at least one policy associated with the equipment (See Jones et al: Col. 7, Line 65-Col. 8, Line 6; Fig. 5; Ref. Numeral 13(processing device), Steps S16-S18) comprises determining a communication of the restriction; (See Schoner et al: Pars. 0045-0047, 0052, 0068; Figs. 1, 2; Ref. Numerals 101(crew member), 105(wireless transmitter), 200(designated area), 210(restricted area)  and
wherein initiating the determined action comprises communicating, with the network system, the restriction to the crew member associated with the wireless transmitter detected in the restricted area.   (See Beausoleil et al: Par. 0028; Fig. 1; Ref. Numeral 10(equipment), 30(state determining), 40(alarm indicator)

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meraz, Jones et al, and Schoner et al, as applied to the claims set forth hereinabove, in view of Austin et al (US Patent Application Publication No. 2019/0122084). 
With respect to Claim 18, which depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1 which are incorporated herein by reference. With respect to Claim 18, Austin et al discloses as follows:
The method of claim 1, further comprising:
associating, in the database, at least one optical device in at least the designated area of the equipment used in the operation of the offshore unit, the at least one optical device connected in communication with at least one processing device of the network system;	 (See Pars. 0031-0033, 0040, 0043, 0047-0050; Figs. 1, 3, 4; Ref. Numerals 16(processing device), 30,37(optical devices), 42(camera), 52(image database), 60(imaging devices), 100(offshore unit), "group members"(crew members), 112(designated area)
receiving, at the at least one processing device, visual monitoring from the at least one visual device associated with the designated area of the offshore unit; (See Pars. 0031-0033, 0040, 0043, 0047-0050; Figs. 1, 3, 4; Ref. Numerals 16(processing device), 30,37(optical devices), 42(camera), 52(image database), 60(imaging devices), 100(offshore unit), "group members"(crew members), 112(designated area)  and
detecting, at the at least one processing device from the visual monitoring in response to the restriction, recognition of a crew member in the designated area. 	(See Col. 2, Lines 33-35; Col. 2, Lines 50-52; Col. 5, Lines 35-67; and Col. 10, Lines 65-67; Figs. 1-3; Ref. Numerals 10(crew member), 15(wireless transmitter) 				(See 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Meraz, Jones et al, and Schoner et al with the teachings of Austin et al to employ at least one optical device in or around the designated area of the equipment in communication with a processing device and database of the network system in order to detect and recognize a crew member in the designated area so that verification of the crew member in or around the verification and location of the crew member can be made under various operating conditions of either the offshore unit and/or the equipment.

With respect to Claim 19, which ultimately depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1, and Jones et al and Austin et al together teach all of the limitations of Claim 18, which are incorporated herein by reference. With respect to Claim 19, Jones et al and Austin et al disclose as follows:
The method of claim 18, wherein detecting the recognition of the crew member comprises detecting any person captured with at least one optical device in the designated area (See Austin et al: Pars. 0031-0033, 0040, 0043, 0047-0050; Figs. 1, 3, 4; Ref. Numerals 16(processing device), 30,37(optical devices), 42(camera), 52(image database), 60(imaging devices), 100(offshore unit), "group members"(crew members), 112(designated area) absent detection by the wireless receivers. (See Jones et al: Col. 2, Lines 33-35; Col. 2, Lines 50-52; Col. 5, Lines 35-67; and Col. 10, Lines 65-67; Figs. 1-3; Ref. Numerals 10(crew member), 15(wireless transmitter) 	


With respect to Claim 20, which ultimately depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1, and Jones et al and Austin et al together teach all of the limitations of Claim 18, which are incorporated herein by reference. With respect to Claim 20, Austin et al disclose as follows:
The method of claim 18, wherein detecting the recognition of the crew member comprises automatically identifying the detected person as a particular one of the crew members based on a visual attribute using visual detection software.  (See Pars. 0031-0033, 0040, 0043, 0047-0050; Figs. 1, 3, 4; Ref. Numerals 16(processing device), 30,37(optical devices), 42(camera), 52(image database), 60(imaging devices), 100(offshore unit), "group members"(crew members), 112(designated area) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Meraz, Jones et al, Schoner et al, and Austin et al with the further teachings of Austin et al to employ at least one optical device in or around the designated area of the equipment in communication with a processing device and database of the network system in order to detect and recognize a crew member in the designated area so that verification of the crew member in or around the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meraz, Jones et al, Schoner et al, and Austin et al, as applied to the claims set forth hereinabove, in further view of Rahut et al (US Patent Application Publication No. 2019/0130709). 
With respect to Claim 21, which ultimately depends from independent claim 1, Meraz, Jones et al, and Schoner et al together teach all of the limitations of Claim 1, and Meraz, Jones et al, Schoner et al, and Austin et al together teach all of the limitations of Claim 18, which are incorporated herein by reference. With respect to Claim 21, Rahut et al discloses as follows:
The method of claim 18, wherein:
determining the action comprises determining an intervention by one or more other of the crew members; (See Par. 0073; Fig. 5; Ref. Numerals 300(wireless transmitter), 202(processing device), "user"(crew member), "security personnel"(other crew members)  and
initiating the determined action comprises communicating to the one or more other crew members, with the network system, to intervene in the designated area.  (See Par. 0073; Fig. 5; Ref. Numerals 300(wireless transmitter), 202(processing device), "user"(crew member), "security personnel"(other crew members)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Meraz, Jones et al, Schoner et al, and Austin et al with the teachings of Rahut et al to determine that an action requires dispatching other crew members so that assistance, or aid, or investigation of the crew member in or around the designated and/or restricted area can be made with respect to the crew member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        April 21, 2021